NINTH AMENDMENT TO CREDIT AGREEMENT

THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 23, 2009 by and among COMSYS SERVICES LLC, a Delaware limited liability
company (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a
Delaware corporation (“COMSYS IT”), PURE SOLUTIONS, INC., a California
corporation (“Pure Solutions”), PLUM RHINO CONSULTING, LLC, a Delaware limited
liability company and successor in interest to Plum Rhino Consulting, LLC, a
Georgia limited liability company (“Plum Rhino”), PRAEOS TECHNOLOGIES, LLC, a
Delaware limited liability company and successor by merger to Praeos
Technologies, Inc., a Georgia corporation (“Praeos”), ASET INTERNATIONAL
SERVICES CORPORATION, a Virginia corporation (“ASET”), TAPFIN LLC, a Delaware
limited liability company, formerly known as TWC Group Consulting, LLC (“TWC
Acquisition Sub”; COMSYS Services, COMSYS IT, Pure Solutions, Plum Rhino,
Praeos, ASET and TWC Acquisition Sub are referred to herein each individually as
a “Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a
Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability company
(“PFI”), COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS Canada”),
ECONOMETRIX, LLC, a Delaware limited liability company (“Econometrix”), COMSYS
Services, acting in its capacity as borrowing agent and funds administrator for
the Borrowers (in such capacity, the “Funds Administrator”), the financial
institutions from time to time parties thereto (the “Lenders”), GE BUSINESS
FINANCIAL SERVICES INC. (formerly known as Merrill Lynch Business Financial
Services Inc.), as administrative agent (the “Agent”), Sole Bookrunner and Sole
Lead Arranger, ING CAPITAL LLC, as co-documentation agent, ALLIED IRISH BANKS
PLC, as co-documentation agent, BMO CAPITAL MARKETS FINANCING, INC., as
co-documentation agent (together with ING Capital LLC and Allied Irish Banks
PLC, the “Co-Documentation Agents”), and GMAC COMMERCIAL FINANCE LLC, as
syndication agent (the “Syndication Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, Econometrix, the Agent,
the Co-Documentation Agents, the Syndication Agent and each Lender are parties
to that certain Credit Agreement dated as of December 14, 2005 (as the same has
been, hereby is and may hereafter be further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”); and

WHEREAS, the Credit Parties, the Agents and the Lenders desire to amend the
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement, as amended by this Amendment.

2. Amendments. Effective as of the Ninth Amendment Effective Date, upon
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is amended as set forth in this Section 2:

(a) The parties hereto desire to reduce the Revolving Loan Commitment from
$160,000,000 to $110,000,000. Accordingly, in order to evidence the reduction in
the Revolving Loan Commitment, the Commitment Annex affixed to the Credit
Agreement as Annex A is deleted in its entirety and a new Annex A in the form of
Exhibit A attached to this Amendment is substituted therefor (the “New Annex
A”). The parties hereto hereby agree that (x) the Revolving Loan Outstandings on
the date hereof are $63,027,522.06 and (y) the outstanding principal balance of
the Term Loan as of the Ninth Amendment Effective Date is $0.00.

(b) Each Lender having a Revolving Loan Commitment Percentage, severally and not
jointly, hereby agrees that the Lenders’ pro rata shares of the Revolving Loan
Commitments as of the Ninth Amendment Effective Date, shall be as set forth on
the New Annex A. To the extent necessary to give effect to the provisions of the
preceding sentence, Allied Irish Banks PLC (the “Assigning Lender”) hereby
agrees on the date hereof to sell and to assign to certain of the Lenders having
Revolving Commitment Percentages hereunder (each Lender, in such capacity is
referred to herein as an “Assignee Lender”), without recourse, representation or
warranty (except as set forth below), and each Assignee Lender, severally and
not jointly, hereby purchases and assumes from the Assigning Lender, a
percentage interest in the Revolving Loan Commitment and the Revolving Loans in
amounts required to give effect to the Revolving Loan Commitment Percentages on
New Annex A. The Assigning Lender and the Assignee Lenders, severally and not
jointly, hereby agree, on the Ninth Amendment Effective Date, to effect any
inter-Lender transfers necessary to cause the Assigning Lender’s Revolving Loan
Commitment Percentage to be reduced to zero and each Assignee Lender to hold the
portion of the Revolving Loan Commitment set forth beside such Lender’s name on
New Annex A. As a result of such assignments and acceptances, the Assigning
Lender is absolutely released from any of such obligations, covenants and
agreements, to the extent of its assigned shares of the Revolving Loan
Commitment. Upon the effectiveness of the assignments and acceptances described
in this Section 2(b), the Agent shall thereafter make all payments in respect of
the interests assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee Lenders. The Lenders shall make all
appropriate adjustments in payment for periods prior to the effectiveness of the
assignment and acceptance described in this Section 2(b) by the Agent or with
respect to the making of this assignment directly between themselves.

(c) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
substituting the following definitions of the terms set forth below in lieu of
the current version of such definitions contained in Section 1.1 of the Credit
Agreement:

“Commitment Expiry Date” means March 31, 2012.

“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Notes, the Security Documents, the Information Certificate, the
Fee Letter, any subordination agreement to be entered into among the Agent, the
Borrowers and Holdings in connection with the Holdings Intercompany Loan, the
Assignment of PS Purchase Agreement, the Collateral Assignment of Plum Rhino
Purchase Agreement, the Collateral Assignment of Praeos Purchase Agreement, the
Collateral Assignment of TWC Purchase Agreement, the Collateral Assignment of
ASET Purchase Agreement, any fee letter between Merrill Lynch and any Borrower
relating to the transactions contemplated hereby, any Swap Contract entered into
between any Credit Party and any Eligible Swap Counterparty, and all other
documents, instruments and agreements contemplated herein or thereby and
executed concurrently by a Credit Party with or in favor of the Agent or the
Lenders in connection herewith or at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“LIBOR Margin” means from and after the Ninth Amendment Effective Date, three
and three quarters percent (3.75%) per annum with respect to the Revolving
Loans, the Term Loan and other Obligations.

“Prime Rate Margin” means from and after the Ninth Amendment Effective Date, two
and three quarters percent (2.75%) per annum with respect to the Revolving
Loans, the Term Loan and other Obligations.

“TWC Acquisition Sub” means TAPFIN LLC, a Delaware limited liability company,
formerly known as TWC Group Consulting, LLC.

(d) Section 1.1. Section 1.1 of the Credit Agreement is hereby further amended
by adding thereto the following defined terms and their respective definitions
in the correct alphabetical order:

“ASET Purchase Agreement” means that certain Stock Purchase Agreement dated as
of June 26, 2008 among COMSYS IT, Holdings, Kevin Hendzel, an individual, and
Erika N. Hendzel, an individual, relating to the acquisition of ASET.

“Collateral Assignment of ASET Purchase Agreement” means that certain Collateral
Assignment of Purchase Documents dated as of June 26, 2008 by and among COMSYS
IT, Holdings and the Agent.

“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement dated
as of June 13, 2008 by and among the Borrowers and certain other Credit Parties,
the Agent, the Co-Documentation Agents, the Syndication Agent and the Lenders.

“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement dated
as of the Ninth Amendment Effective Date by and among the Borrowers and certain
other Credit Parties, the Agent, the Co-Documentation Agents, the Syndication
Agent and the Lenders.

“Ninth Amendment Effective Date” means March 23, 2009.

“Permitted Joint Venture” means a limited partnership, corporation or limited
liability company entered into by (or formed by, as the case may be) a Borrower
or a Domestic Wholly-Owned Subsidiary of a Borrower with an unrelated,
non-Affiliated third party on an arm’s length basis to engage in the joint
undertaking of business, provided, that, (x) such business arrangements shall be
conducted only through a legal entity whose liabilities are not (and will not
become) by operation of law or otherwise deemed to be liabilities of such
entity’s members, shareholders, partners or other investors (including, without
limitation, the Credit Parties or their Subsidiaries) and (y) such business
shall be in the same line of business as a Borrower or a Subsidiary of a
Borrower, or any business reasonably related thereto.

(e) Section 1.1. Section 1.1 of the Credit Agreement is hereby further amended
by deleting the defined terms “Adjustment Date” and “Pricing Table” and their
respective definitions in their entirety.

(f) Section 2.1(e). The preamble of Section 2.1(e) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“(e) All Prepayments. Any prepayment of a LIBOR Loan on a day other than the
last day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 2.3(f)(iv). All prepayments
of a Loan shall be applied first to that portion of such Loan comprised of Prime
Rate Loans and then to that portion of such Loan comprised of LIBOR Loans, in
direct order of Interest Period maturities. All prepayments of the Term Loan
shall be applied pro rata to the remaining installments thereof. Following the
payment in full of the Term Loan, any remaining amounts required by
Section 2.1(c)(ii), (iii) and (iv) to be used to prepay the Term Loan shall
instead be applied as a repayment of the outstanding Revolving Loans (with any
excess to be held by the Agent as cash collateral to be applied to repay future
outstanding Revolving Loans as and when made), pro rata among all Lenders having
a Revolving Loan Commitment Percentage. Notwithstanding anything to the contrary
contained in this Section 2.1, each Lender holding a portion of the Term Loan
may elect not to have such Lender’s Pro Rata Share of the Term Loan prepaid in
the case of a mandatory prepayment pursuant clause (c) of this Section 2.1, by
notice to Agent received one (1) Business Day prior to the date of such
prepayment. The amount of any such prepayment which would have been applied to
the Term Loan but for such elections shall be retained by the Borrowers.”

(g) Section 2.2(c)(iv). Section 2.2(c)(iv) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

“(iv) Upon repayment in full of the Term Loan, any amounts required by Section
2.1(c)(ii), (iii) and (iv) to be used to prepay the Term Loan shall instead be
applied as a repayment of the outstanding Revolving Loans in accordance with
Section 2.1(e).”

(h) Section 2.3(b). Section 2.3(b) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(b) Unused Line Fee. From and following the Ninth Amendment Effective Date, the
Borrowers shall pay Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, an
aggregate fee in an amount equal to (1) (a) the Revolving Loan Commitment less
(b) the average daily balance of the Revolving Loan Outstandings during the
preceding quarter, multiplied by (2) three quarters of one percent (.75%) per
annum. Such fee is to be paid quarterly in arrears on the first day of each
calendar quarter.”

(i) Section 2.3(e). Section 2.3(e) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(e) Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Prime Rate Loan and the
first day of an Interest Period with respect to a LIBOR Loan shall be included
in the calculation of interest. The date of payment of a Prime Rate Loan and the
last day of an Interest Period with respect to a LIBOR Loan shall be excluded
from the calculation of interest. Interest on all Prime Rate Loans is payable in
arrears on the first day of each month and on the maturity of such Loans,
whether by acceleration or otherwise. Interest on LIBOR Loans shall be payable
on the last day of the applicable Interest Period, unless the Interest Period is
greater than three (3) months, in which case interest will be payable on the
last day of each three (3) month interval. In addition, interest on LIBOR Loans
is due on the maturity of such Loans, whether by acceleration or otherwise.”

(j) Section 4.1(c). Section 4.1(c) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(c) (i) together with each delivery of financial statements pursuant to
Sections 4.1(a) and 4.1(b), a Compliance Certificate (it being understood that
the Credit Parties shall only be required to complete and deliver the financial
covenant calculations attached to the Compliance Certificate to the extent that
the Borrowers are required to evidence compliance with the financial covenants
set forth in Article VII hereof), (ii) [intentionally omitted], and
(iii) together with each delivery of financial statements pursuant to
Sections 4.1(a) and 4.1(b), a reconciliation report in the form set forth in
Exhibit F, with respect to the Borrowing Base Certificate most recently
delivered to Agent pursuant to Section 4.1(m), the financial statements of the
Credit Parties delivered to Agent, the Borrowers’ general ledger and/or the
reports required pursuant to Section 4.1(o), in form and substance, and with
such supporting detail and documentation, as may be reasonably requested by
Agent;”

(k) Section 4.1(t). Section 4.1(t) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(t) copies of the most recent financial statements of any Permitted Joint
Ventures;”

(l) Section 5.1(r). Section 5.1(r) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(r) intercompany Debt arising from loans made by a Borrower to COMSYS Canadian
Sub in an aggregate amount not to exceed $500,000 at any time outstanding,
reduced by the aggregate amount of all Investments not constituting Debt made by
a Borrower pursuant to Section 5.8(m); provided, however, such Debt shall be
evidenced by promissory notes having terms reasonably satisfactory to Agent, the
sole originally executed counterparts of which shall be pledged and delivered to
Agent, for the benefit of Agent and Lenders, as security for the Obligations;
and”

(m) Section 5.4(e). Section 5.4(e) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(e) dividends or distributions by COMSYS IT to Holdings in an amount not to
exceed $10,000,000 in the aggregate during the period commencing on the Ninth
Amendment Effective Date and continuing through the remaining term of this
Agreement, which are immediately used by Holdings to pay dividends to its
stockholders and/or to repurchase shares of capital stock of Holdings from its
stockholders, so long as:

(i) immediately before giving effect thereto, no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would arise as a
result of such Restricted Distribution;

(ii) after giving effect to such Restricted Distribution, the Borrowers shall
have Net Borrowing Availability of not less than $30,000,000 (provided, that,
for purposes of determining Net Borrowing Availability solely with respect to
this Section 5.4(e)(ii), the Permanent Reserve shall not be deducted in the
calculation of the Borrowing Base); and

(iii) after giving effect to such Restricted Distribution, the Fixed Charge
Coverage Ratio for the most recent four (4) fiscal quarter period ended for
which financial statements have been delivered hereunder is no less than 1.20 to
1.00;”

(n) Section 5.7(b). Section 5.7(b) of the Credit Agreement is hereby amended by
(i) deleting the “and” at the end of clause (iii), (ii) deleting the period at
the end of clause (iv) thereof and substituting “; and” therefor and
(iii) adding new clause (v) thereto immediately following clause (iv) thereof as
follows:

“(v) transfers of property by a Guarantor to a Borrower or by a Borrower to any
other Borrower; provided, the Borrower receiving such property has complied with
Section 4.9.”

(o) Section 5.8. Section 5.8 of the Credit Agreement is hereby amended by (i)
deleting the “and” at the end of clause (l), (ii) deleting the period at the end
of clause (m) thereof and substituting “; and” therefor and (iii) adding new
clause (n) thereto immediately following clause (m) thereof as follows:

“(n) Investments in Permitted Joint Ventures in an aggregate amount with respect
to all Permitted Joint Ventures not to exceed $500,000 at any one time
outstanding; provided, however, that any Investments constituting Debt shall be
evidenced by promissory notes having terms reasonably satisfactory to Agent, the
sole originally executed counterparts of which shall be pledged and delivered to
Agent, for the benefit of Agent and Lenders, as security for the Obligations.”

(p) Section 5.8. The last sentence of Section 5.8 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“Without limiting the generality of the foregoing, such Credit Party will not,
and will not permit any Subsidiary to, (i) acquire or create any Subsidiary
(other than in connection with a Permitted Acquisition) or (ii) engage in any
joint venture or partnership with any other Person (other than Permitted Joint
Ventures).”

(q) Exhibit C to Credit Agreement — Compliance Certificate. Exhibit C to the
Credit Agreement is hereby deleted in its entirety and Exhibit C attached hereto
is substituted in lieu thereof.

3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) delivery to the Agent of this Amendment executed by each Credit Party that
is a party hereto, the Agent and the Lenders in form and substance reasonably
satisfactory to the Agent;

(b) delivery to the Agent of an updated Information Certificate executed by each
Borrower, in form and substance reasonably satisfactory to the Agent;

(c) delivery to the Agent of original Third Amended and Substituted Revolving
Loan Notes executed by the Borrowers in favor of each Lender whose Revolving
Loan Commitment Amount shall be reduced as a result of this Amendment, if
requested by such Lender;

(d) delivery to Agent of evidence that TWC Group Consulting, LLC has changed its
name to TAPFIN LLC (which such evidence shall include a file stamped Amendment
to the Certificate of Formation certified by the Secretary of State of the State
of Delaware);

(e) the Borrowers shall have paid (and the Borrowers hereby covenant and agree
to pay) to the Administrative Agent in immediately available funds, for the
benefit of each Lender that has delivered an executed signature page to this
Amendment on or prior to the date hereof (each a “Signing Lender”), a fee in an
amount equal to one and one quarter percent (1.25%) of the Revolving Loan
Commitment Amount held by such Signing Lender as of the Ninth Amendment
Effective Date (after giving effect to this Amendment and the reduction of the
Revolving Loan Commitment provided for herein), which fee shall be
non-refundable for any reason and fully earned and payable as of the date
hereof;

(f) the truth and accuracy of the representations and warranties contained in
Section 4 hereof; and

(g) no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

4. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

(a) the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;

(b) the execution, delivery and performance by such Credit Party of this
Amendment are within its powers, have been duly authorized by all necessary
action pursuant to its Organizational Documents, require no further action by or
in respect of, or filing with, any governmental body, agency or official (other
than (i) routine corporate, tax, ERISA, intellectual property, environmental
filings and other filings from time to time necessary in connection with the
conduct of such Credit Party’s business in the ordinary course, and
(ii) recordings and filings in connection with the Liens granted to the Agent
under the Financing Documents) and do not violate, conflict with or cause a
breach or a default under any provision of applicable Law or of the
Organizational Documents of any Credit Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon it, except for such
failures to file, violations, conflicts, breaches or defaults as could not
reasonably be expected to have a Material Adverse Effect;

(c) this Amendment constitutes the valid and binding obligation of the Credit
Parties that are parties hereto, enforceable against such Persons in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and

(d) no Default or Event of Default exists or will result from the transactions
contemplated herein.

5. No Waiver. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Financing Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, the Agent and Lenders reserve all rights, privileges and remedies
under the Financing Documents. Except as amended or consented to hereby, the
Credit Agreement and other Financing Documents remain unmodified and in full
force and effect. All references in the Financing Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
and waived hereby.

6. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

7. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

8. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH CREDIT
PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT,
SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

9. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

10. Counterparts; Integration. This Amendment may be executed and delivered via
facsimile, email or similar electronic transmission with the same force and
effect as if an original were executed and may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures hereto were upon the same instrument. This Amendment constitutes the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

11. Reaffirmation. Each of the Credit Parties that is a party hereto, as debtor,
grantor, pledgor, guarantor, assignor, or in other any other similar capacity in
which such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Financing Documents to which it is a
party (after giving effect hereto) and (ii) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
such Financing Document as security for or otherwise guaranteed the Borrowers’
Obligations under or with respect to the Financing Documents, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations as amended hereby. Each of the Credit Parties hereby consents to
this Amendment and acknowledges that each of the Financing Documents remains in
full force and effect and is hereby ratified and reaffirmed, subject to the
amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or Lenders or constitute a waiver of any provision of any of the Financing
Documents (except as expressly set forth herein) or serve to effect a novation
of the Obligations.

[remainder of page intentionally left blank;
signature pages follow]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

BORROWERS:

COMSYS SERVICES LLC, a Delaware limited liability company, as the Funds
Administrator and as a Borrower

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation, as a
Borrower

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

PURE SOLUTIONS, INC., a Delaware corporation, as a Borrower

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

PRAEOS TECHNOLOGIES, LLC, a Delaware limited liability company

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

1

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

BORROWERS (CONT.):

PLUM RHINO CONSULTING, LLC, a Delaware limited liability company

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

TAPFIN LLC, a Delaware limited liability company, formerly known as TWC Group
Consulting, LLC

      By:   ______________________________
Name:
  David L. Kerr

Title: Senior Vice President – Corporate Development

ASET INTERNATIONAL SERVICES CORPORATION, a Virginia corporation

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

OTHER CREDIT PARTIES:

COMSYS IT PARTNERS, INC., a Delaware corporation

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

PFI LLC, a Delaware limited liability company

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

COMSYS IT CANADA, INC., a North Carolina corporation

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

ECONOMETRIX, LLC, a Delaware limited liability company

     
By:
Name:
       
David L. Kerr

Title: Senior Vice President – Corporate Development

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

AGENT AND LENDER:

GE BUSINESS FINANCIAL SERVICES INC. (formerly known as Merrill Lynch Business
Financial Services Inc.), as Agent and a Lender

     
By:
Name:
       
     

Title: Its Duly Authorized SignatoryIN WITNESS WHEREOF, the parties have
executed this Amendment as of the date set forth above.

LENDERS:

GMAC COMMERCIAL FINANCE LLC, as Syndication Agent and as a Lender

     
By:
Name:
Title:
       
Thomas Brent
Director

ING CAPITAL LLC, as Co-Documentation Agent and as a Lender

     
By:
Name:
Title:
       
Daryn K. Venéy
Vice President

ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a Lender

     
By:
Name:
Title:
       
     
     
By:
Name:
Title:
       
     
     

CAPITAL ONE LEVERAGE FINANCE CORP., formerly known as North Fork Business
Capital Corporation, as a Lender

     
By:
Name:
Title:
       
     
     

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

LENDERS (CONT.):

AIB DEBT MANAGEMENT, LIMITED, as a Lender

     
By:
Name:
Title:
       
     
     
By:
Name:
Title:
       
     
     

BMO CAPITAL MARKETS FINANCING, INC., as a Lender

     
By:
Name:
Title:
       
     
     

2

EXHIBIT A

Annex A

Commitment Annex

                             
Lender
  Revolving Loan
Commitment Amount   Revolving Loan
Commitment
Percentage   Term Loan
Commitment Amount   Term Loan
Commitment
Percentage
 
                           
GE Business Financial Services Inc.
  $ 32,931,250.00       29.9375000 %   $ 0.00     N/A
 
                           
GMAC Commercial Finance LLC
  $ 27,387,500.00       24.8977273 %   $ 0.00     N/A
 
                           
ING Capital LLC
  $ 15,881,250.00       14.4375000 %   $ 0.00     N/A
 
                           
Capital One Leverage Finance Corp.
  $ 10,000,000.00       9.0909091 %   $ 0.00     N/A
 
                           
Allied Irish Banks plc
  $ 0.00       N/A     $ 0.00     N/A
 
                           
BMO Capital Markets Financing, Inc.
  $ 23,800,000.00       21.6363636 %   $ 0.00     N/A
 
                           
TOTALS
  $ 110,000,000.00       100 %   $ 0.00     N/A
 
                           

3